Brown, President.
This is a writ of error to the judgment of the circuit court of Greenbrier, disbarring the plaintiff* in error from practicing as an attorney in that court. There was no exception to the proceedings by rule in the court below; but the party appeared to the rule, and without objection, the case was heard and determined by the court on the facts presented.
" The court erred in refusing to postpone the trial of the case, as asked by the defendant, until the defendant could procure the evidence of the witness Sperry, and of the affidavit alleged to be in the county of Monroe, no opportunity having been allowed to obtain the same within the short period from the issuing and service of the rule till the'trial, being all on the same day, and the defendant appearing to have been chargable with no want'of diligence in procuring the same.
The only other questions requiring consideration in the case is, whether the rule states a ease which, if true, would warrant the judgment of disbarment; and next, if so, whether the case, as stated in the rule, was sustained by the evidence? t
The charge in the rule is, that the defendant, a practicing attorney of the court, was guilty of unprofessional conduct and malpractice, in attempting to bribe a witness to swear falsely against the judge of the court, as set forth in an affidavit of the w:+.ness.
This charge, if true, was sufficient to warrant the disbarment of the defendant. Was it proved?
It is difficult to deal with pitch without being defiled, and the evidence in this case does not commend itself to the favorable consideration of the court; but, unpleasant and disgusting as it is, I have been unable to eviscerate from it enough to sustain the charge.
. I think, therefore, that the judgment of the circuit court should be reversed, and the rule dismissed.
*753Maxwell, J.
A rule was awarded by the circuit court of Greenbrier county, against Walker, to show cause, if any he could, why the privilege heretofore granted him to practice as an attorney in the said court, should not be suspended and revoked for unprofessional conduct and malpractice, in attempting to bribe a certain person named in the said rule, to swear falsely against the judge of the said court.
If the act charged in the rule be true, it was the stern duty of the court to revoke the privilege of the said Walker to practice in that court; for he had ceased to be a fit person to guard the rights and interests of unfortunate litigants, or to associate with honorable members of the bar.
The fact charged, that the attempt was to bribe a witness to swear falsely against the judge of the court, does not make the offence any more serious than if the attempt had been against the humblest individual in the community.
The power of courts, over attorneys, is forcibly and concisely stated by the venerable Justice Nelson, in the case of Bradley ex-parte, in 7 Wallace, 374, as follows: “We do not doubt the power of the court to punish attorneys as officers of the same, for misbehavior in the practice of the profession. This power has been recognized and enforced ever since the organization of courts and the admission of attorneys to practice therein. If guilty of fraud against their clients, or of stirring up litigation by corrupt devices, or using the forms of law to further the ends of injustice, in fine, for the commission of any other act of official or personal dishonesty and oppression, they become subject to the summary jurisdiction of the court. Indeed, in eveiy instance where an attorney is charged by affidavit with fraud or malpractice in his profession, contrary to the principles of justice and common honesty, the court, on motion, will order him to appear and answer, and deal with him according as the facts may appear in the case.”
This was not a proceeding under the 6th section of chapter 119 of the Code, p. 590, to suspend or annul the license, as was the proceeding in Fisher’s case, 6 Leigh, 619; but *754was a common law proceeding, independent of the statute, to suspend or revoke the privilege of practicing law iu the particular court in which the proceeding was had, as was the proceeding in Rice’s case, 18 B. Monroe, 472; and in the case of Mills, 1 Manning’s Rep., 392.
The only question, therefore, for this court to determine, is, does the evidence certified in the record, sustain the judgment of the court?
"While the evidence of the conduct of Walker places him in a very unenviable and unsatisfactory attitude as a member of the high and honorable profession of the law, yet the evidence is not sufficient to sustain the precise charge against him, of attempting to bribe a witness to swear falsely against the judge of that court.
The judgment will therefore have to be reversed.
Judge Berkshire concurred.
Judgment reversed.